       Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BRETT STORKS,

               Plaintiff,

       vs.                                                    No. 1:19-CV-00695-RB-KRS

ANDREW SAUL, Commissioner of
Social Security,

               Defendant.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       Plaintiff seeks review of the determination of the Commissioner of the Social Security

Administration (“SSA”) that he is not entitled to disability insurance benefits under Title XVI of

the Social Security Act, 42 U.S.C. §§ 1381-83f. On October 2, 2019, in accordance with 28

U.S.C. § 636(b)(1)(B), (b)(3), this case was referred to United States Magistrate Judge Kevin R.

Sweazea to conduct any necessary hearings and to recommend an ultimate disposition. See

Order of Reference (Doc. 15). Having considered Plaintiff’s Motion to Reverse and/or Remand

(Doc. 19), filed December 17, 2019; the Commissioner’s response in opposition (Doc. 23), filed

March 19, 2020; and Plaintiff’s reply (Doc 24), filed April 2, 2020, the undersigned

RECOMMENDS that the Court GRANT Plaintiff’s motion for the reasons set forth below.

                                    I. PROCEDURAL POSTURE

       On March 28, 2017, Plaintiff filed an initial application for supplemental security

income. (See Administrative Record (“AR”) at 51). Plaintiff alleged that he had become disabled

on March 1, 2017, due to problems with his knees, his ankles, his right foot, and his right

shoulder; degenerative joint disease; a back condition; arthritis; gout; high blood pressure; and

high cholesterol. (Id. at 51, 172-73). His application was denied at the initial level on June 17,
       Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 2 of 14




2017 (id. at 51-62, 81-84) and at the reconsideration level on September 15, 2017 (id. at 63-76).

Plaintiff requested a hearing (id. at 90-91), which Administrative Law Judge Eric Weiss (the

“ALJ”) conducted on September 18, 2018 (see id. 27-50). Plaintiff was represented by a non-

attorney representative and testified at the hearing. (Id. at 27-45). Vocational expert Thomas A.

Greiner (the “VE”) also testified at the hearing. (Id. at 45-49).

       On October 18, 2018, the ALJ issued his decision, finding that Plaintiff was not disabled

under the relevant sections of the Social Security Act. (Id. at 15-22). Plaintiff requested that the

Appeals Council review the ALJ’s decision (id. at 7-8), and on June 12, 2019, the Appeals

Council denied the request for review (id. at 1-5), which made the ALJ’s decision the final

decision of the Commissioner. On June 30, 2019, Plaintiff filed the complaint in this case

seeking review of the Commissioner’s decision. (Doc. 1).

                                      II. LEGAL STANDARDS

                                     A. Standard of Review

       Judicial review of the Commissioner’s decision is limited to determining “whether

substantial evidence supports the factual findings and whether the ALJ applied the correct legal

standards.” Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016); see also 42 U.S.C. § 405(g).

If substantial evidence supports the ALJ’s findings and the correct legal standards were applied,

the Commissioner’s decision stands, and the plaintiff is not entitled to relief. See, e.g., Langley v.

Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004). Although a court must meticulously review the

entire record, it may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. See, e.g., id. (quotation omitted).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” See Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quotation




                                                  2
       Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 3 of 14




omitted); Langley, 373 F.3d at 1118 (quotation omitted). Although this threshold is “not high,”

evidence is not substantial if it is “a mere scintilla,” Biestek, 139 S. Ct. at 1154 (quotation omitted);

“if it is overwhelmed by other evidence in the record,” Langley, 373 F.3d at 1118; or if it

“constitutes mere conclusion,” Grogan v. Barnhart, 399 F.3d 1257, 1261-62 (10th Cir. 2005)

(quotation omitted). Thus, the Court must examine the record as a whole, “including anything that

may undercut or detract from the ALJ's findings in order to determine if the substantiality test has

been met.” Grogan, 399 F.3d at 1262. While an ALJ need not discuss every piece of evidence,

“[t]he record must demonstrate that the ALJ considered all of the evidence,” and “a minimal level

of articulation of the ALJ’s assessment of the evidence is required in cases in which considerable

evidence is presented to counter the agency’s position.” Clifton v. Chater, 79 F.3d 1007, 1009-10

(10th Cir. 1996). “Failure to apply the correct legal standard or to provide this court with a

sufficient basis to determine that appropriate legal principles have been followed is grounds for

reversal.” Byron v. Heckler, 742 F.2d 1232, 1235 (10th Cir. 1984) (quotation omitted).

                                     B. Disability Framework

        “Disability,” as defined by the Social Security Act, is the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). The SSA

has devised a five-step sequential evaluation process to determine disability. See Barnhart v.

Thomas, 540 U.S. 20, 24 (2003); Wall v. Astrue, 561 F.3d 1048, 1051-52 (10th Cir. 2009); 20

C.F.R. §§ 404.1520, 416.920. If a finding of disability or non-disability is directed at any point,

the SSA will not proceed through the remaining steps. Thomas, 540 U.S. at 24. At the first three

steps, the ALJ considers the claimant’s current work activity and the severity of his impairment




                                                   3
       Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 4 of 14




or combination of impairments. See id. at 24-25. If no finding is directed after the third step, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”), or the most

that he is able to do despite his limitations. See 20 C.F.R. §§ 404.1520(e), 404.1545(a)(1),

416.920(e), 416.945(a)(1). At step four, the claimant must prove that, based on his RFC, he is

unable to perform the work he has done in the past. See Thomas, 540 U.S. at 25. At the final step,

the burden shifts to the Commissioner to determine whether, considering the claimant’s

vocational factors, he is capable of performing other jobs existing in significant numbers in the

national economy. See id.; see also Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

(discussing the five-step sequential evaluation process in detail).

                                 III. THE ALJ’S DETERMINATION

       The ALJ reviewed Plaintiff’s claim pursuant to the five-step sequential evaluation

process. (AR at 16-17). He first determined that Plaintiff had not engaged in substantial gainful

activity since his onset date. (Id. at 17). He then found that Plaintiff suffered from the following

severe impairments: right shoulder rotator cuff tear, bilateral knee tricompartmental

osteoarthritis, lumbosacral spondylosis, and gout. (Id.). The ALJ also determined that Plaintiff

had a history of obesity, but he found in a single sentence that this condition did not constitute a

severe impairment or otherwise impact Plaintiff’s functioning (see id. at 17-18), and he did not

address the matter further in his decision (see id. at 18-22).

       At step three, the ALJ concluded that Plaintiff did not have an impairment or

combination of impairments which met the criteria of listed impairments under Appendix 1 of

the SSA’s regulations. (Id. at 18). Proceeding to the next step, the ALJ reviewed certain medical

documentation as well as Plaintiff’s activities of daily living, concluding that “despite his alleged

impairments, [Plaintiff] has engaged in a somewhat normal level of daily activity and




                                                  4
       Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 5 of 14




interaction.” (See id. at 19-20). The ALJ also briefly summarized findings from unspecified

“non-examining State agency physicians,” observing in relevant part that those physicians had

found that Plaintiff could perform “medium level work” and had determined “that the claimant

could reach overhead bilaterally on an occasional basis.” (Id. at 21) (citation omitted) (emphasis

added). However, the ALJ appeared to find this restriction insufficient, determining that “the

claimant is more limited” than the agency physicians had determined. (Id.).

       Based on his review of “the objective medical evidence in the record” (id. at 21), the ALJ

concluded that Plaintiff generally possessed an RFC to perform “light work” with multiple

additional restrictions. (Id. at 18-19). Despite the findings by the “agency physicians” that

Plaintiff could only reach overhead bilaterally on an occasional basis, the ALJ’s RFC findings

only included a restriction of “occasionally reaching overhead and across the body with

[Plaintiff’s] right dominant upper extremity.” (Id. at 19) (emphasis added).

       Moving to step five, the ALJ cited testimony from the VE, who testified that Plaintiff was

able to perform his past work as an EKG technician “with the specified occasional overhead

reaching and cross body reaching limitations in the RFC.” (Id. at 21). The ALJ therefore

concluded that Plaintiff was able to perform past relevant work, that this work was not precluded

by his RFC, and that Plaintiff was not disabled. (Id. at 21-22).

                                         IV. DISCUSSION

       Plaintiff argues that the ALJ failed to properly consider the impact of his obesity on his

impairments at step three and on his RFC at step four. (See Doc. 19 at 18-19). Plaintiff also

argues that the ALJ erroneously failed to include left-arm overhead reach restrictions in his RFC.

(See id. at 16-17). Because remand is required as to these matters, the undersigned does not reach

other purported errors alleged by Plaintiff.




                                                 5
        Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 6 of 14




                                                   A. Obesity

         In his decision, the ALJ addressed Plaintiff’s obesity only briefly:

         The claimant has a history of obesity. I have considered the potential impact of
         obesity in causing or contributing to the co-existing impairments, however, there is
         no evidence of any specific or quantifiable impact on pulmonary, musculoskeletal,
         endocrine, or cardiac functioning. Therefore, the claimant’s obesity is not a severe
         impairment.

(AR at 18). Plaintiff argues that the ALJ improperly evaluated the impact of his obesity on his

impairments and functioning because the ALJ failed to discuss probative evidence showing that

his obesity “meaningfully contributes to his disability.” (Doc. 19 at 18-19).1 The Commissioner

contends that the ALJ adequately considered the impact of Plaintiff’s obesity and that the

evidence at issue does not support a contrary conclusion. (Doc. 23 at 8-9).

         SSA policy recognizes that a claimant’s obesity can impact the step-three determination

as to whether other severe impairments meet or equal a listing-level impairment, as well as the

step-four determination of the claimant’s RFC. See SSR 02-1p, 2002 WL 34686281, at *5-7

(Sept. 12, 2002).2 As such, the ALJ must factor any effects of obesity into both steps, without

making any “assumptions about the severity or functional effects of obesity combined with other

impairments.” See id. at *1, 5-7. An ALJ does not need to discuss every piece of evidence he

relies upon in gauging these matters, but the record must show that he considered all of the

evidence, and he “also must discuss the uncontroverted evidence he chooses not to rely upon, as

well as significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007, 1009 (10th


1
  To the extent that Plaintiff intends to challenge the ALJ’s step-two determination that his obesity was not itself a
severe impairment (cf. Doc. 19 at 18), his argument fails because the ALJ found other impairments to be severe. See
Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016) (“[T]o advance beyond step two . . . a claimant need only
establish, and an ALJ need only find, one severe impairment. . . . Thus, the failure to find a particular impairment
severe at step two is not reversible error when the ALJ finds that at least one other impairment is severe.”).
2
  SSRs are binding on the SSA, and while they do not have the force of law, courts traditionally defer to SSRs since
they constitute the agency’s interpretation of its own regulations and foundational statutes. See Sullivan v. Zebley,
493 U.S. 521, 531 n.9 (1990); 20 C.F.R. § 402.35; see also Andrade v. Sec’y of Health & Human Servs., 985 F.2d
1045, 1051 (10th Cir. 1993) (SSRs entitled to deference).


                                                          6
       Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 7 of 14




Cir. 1996). Still, a reviewing court must review the ALJ’s decision “as a whole” in order to

prevent “unwarranted remands [that would] needlessly prolong[] administrative proceedings.”

Fischer-Ross v. Barnhart, 431 F.3d 729, 730 (10th Cir. 2005). Reversal is not required where

“confirmed or unchallenged findings made elsewhere in the ALJ’s decision” confirm the ALJ’s

determinations at these steps. See id. at 734.

       Several unpublished but persuasive Tenth Circuit decisions inform the undersigned’s

analysis. In Smith, the ALJ found that the claimant’s obesity was a severe impairment but did not

expressly discuss obesity in his RFC analysis. See Smith v. Colvin, 625 F. App’x 896, 899 (10th

Cir. 2015) (unpublished). But because the claimant pointed to nothing in the record affirmatively

showing “that her obesity alone, or in combination with other impairments, resulted in any

further limitations,” the court concluded that the ALJ had not erred in his analysis. See id.

Similarly, the Tenth Circuit in Razo found that the ramifications of the claimant’s obesity were

“subsumed within the discussion of [his] other medical conditions,” since the ALJ “specifically

addressed the impact of [his] obesity on his other impairments” and the claimant had failed to

“discuss or cite to medical or other evidence to support his claim that his obesity was disabling.”

Razo v. Colvin, 663 F. App’x 710, 716-17 (10th Cir. 2016) (unpublished) (citing Howard v.

Barnhart, 379 F.3d 945, 948 (10th Cir. 2004)). Finally, the Tenth Circuit held in Rose that the

ALJ’s failure to expressly mention obesity in the RFC determination did not require remand

where he included relevant limitations and where the claimant cited no medical evidence

supporting further limitations due to obesity. See Rose v. Colvin, 634 F. App’x 632, 637 (10th

Cir. 2015) (unpublished).

       Other persuasive authorities illustrate the limits of this line of decisions. For example, in

DeWitt, the ALJ acknowledged the claimant’s obesity as a severe impairment at the second step




                                                 7
       Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 8 of 14




of the sequential evaluation process and limited her to sedentary work with other restrictions. See

DeWitt v. Astrue, 381 F. App’x 782, 785-86 (10th Cir. 2010). However, there was

       nothing in the [ALJ’s] decision indicating how or whether [the claimant’s] obesity
       influenced the ALJ in setting those restrictions. Rather, it appear[ed] that the ALJ's
       RFC assessment was based on “assumptions about the severity or functional effects
       of [DeWitt's] obesity combined with [her] other impairments”—a process
       forbidden by SSR 02–1p.

Id. at 785 (quoting SSR 02-1p, 2002 WL 34686281, at *6). Because of the ALJ’s failure to

adequately consider the claimant’s obesity in relation to her other impairments and her RFC, the

Tenth Circuit remanded the case. Id. at 786.

       More directly on point is a recent persuasive decision that Plaintiff cites from the

Honorable Steven C. Yarbrough, United States Magistrate Judge. (See Doc. 24 at 2) (citing

Aragon v. Berryhill, Civ. No. 17-1160 SCY, 2019 WL 1428353 (D.N.M. Mar. 29, 2019)). In

Aragon, as here, the ALJ did not expressly address the claimant’s obesity at step three of his

evaluation or in the RFC. See Aragon, 2019 WL 1428353, at *4. In challenging this omission,

though, the claimant pointed to a treating physician opinion—which Judge Yarbrough held had

been improperly discounted—expressly finding that the claimant would need a scooter or a

mobility device “due to [his] morbid obesity and related pain.” See id. at *6. After reviewing

Smith, Rose, and other unpublished Tenth Circuit decisions where the issue of a claimant’s

obesity had been properly handled, Judge Yarbrough held that the claimant in Aragon “has done

what all these claimants did not. He has pointed to treating physician evidence that demonstrates

his obesity in combination with his knee impairment impacts his ability to ambulate and results

in greater functional limitations than the ALJ assessed.” See id. at *6-8.

       Here, too, Plaintiff has pointed to medical evidence indicating that his obesity has a

greater impact on his functional limitations than the ALJ acknowledged. On a January 24, 2018

visit to treating physician Steven Ogas, M.D., Plaintiff was assessed with a number of


                                                 8
        Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 9 of 14




conditions, including arthralgia (joint pain) and obesity. (AR at 924-25). Dr. Ogas expressly

opined that Plaintiff’s obesity required management “especially with [his] chronic lower

extremity arthralgias.” (Id. at 925). This assessment draws an express connection between

Plaintiff’s knee pain and his obesity, illustrating that the latter meaningfully impacts the former.

(See id.). Moreover, records from physical therapist David Scussel reflect that Plaintiff’s obesity

was one of the “personal factors and/or comorbidities impacting [his] plan of care” with respect

to his treatments for tendinosis and osteoarthritis. (See, e.g., AR at 735-38). Plaintiff also points

to diagnostic imaging of his knee showing “[t]ricompartmental knee osteoarthritis with articular

cartilage fissuring of the weightbearing surfaces of the medial and lateral compartments” (see

AR at 359), an assessment that is suggestive of a significant association between his knee

limitations and his obesity when viewed in the context of the foregoing records. See, e.g., SSR

02-1p, 2002 WL 34686281, at *6 (“[S]omeone with obesity and arthritis affecting a weight-

bearing joint may have more pain and limitation than might be expected from the arthritis

alone.”). Although the ALJ broadly addressed “imaging and some examinations” concerning

Plaintiff’s knee limitations (see AR at 20) and referred obliquely to “therapy notes” (see id. at

19), he generally did not cite these particular records,3 and he did not address the nexus noted

therein between those limitations and Plaintiff’s obesity.

        Although the Commissioner contends that Plaintiff has failed to point to medical

evidence supporting the conclusion “that his obesity caused greater limitations than those found

by the ALJ” (see Doc. 23 at 9), the aforementioned records, when taken as a whole, undermine

that position. Moreover, the Commissioner appears to misunderstand the nature of the ALJ’s



3
 The ALJ did cite the records that contain Dr. Ogas’s assessment, but only to observe in a single sentence that
Plaintiff’s gout appeared to be “mostly controlled with medication.” (AR at 20) (citing Exhibit 11F). The ALJ did
not address any of Dr. Ogas’s other findings. (See id.).


                                                         9
      Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 10 of 14




error. An ALJ is required to consider the impact of a claimant’s obesity at steps three and four of

the sequential evaluation process, as “[t]he combined effects of obesity with other impairments

may be greater than might be expected without obesity.” See id. at *6. In doing so, the ALJ must

discuss not only the evidence that supports his findings, but also “the uncontroverted evidence he

chooses not to rely upon, as well as significantly probative evidence he rejects.” Clifton, 79 F.3d

at 1010. By simply concluding in a single sentence that Plaintiff’s obesity resulted in “no specific

or quantifiable impact” on Plaintiff’s functioning, without addressing the medical and

nonmedical evidence supporting a contrary conclusion, the ALJ failed to follow the correct legal

standards governing the consideration of a claimant’s obesity. Moreover, because the ALJ failed

to adequately address evidence concerning the impact of Plaintiff’s obesity on the severity of his

impairments and on his RFC, see SSR 02-1p, 2002 WL 34686281, at *5-7, the undersigned

cannot conclude that his decision was supported by substantial evidence at either step three or at

step four of the sequential evaluation process. Accordingly, the undersigned recommends that the

Court grant Plaintiff’s motion to remand on this basis, directing the ALJ to apply appropriate

legal standards when evaluating and addressing the impact (if any) of Plaintiff’s obesity on the

severity of his other impairment(s) and on his RFC.

                                       B. Incomplete RFC

       At the reconsideration level of review—prior to the hearing and the ALJ’s decision—

agency physician Pravin G. Sampat opined that Plaintiff should be limited to only occasional

overhead reaching of both his left and right upper extremities. (AR at 72-73). The ALJ expressly

cited this limitation in the narrative explanation following his RFC determination. (Id. at 21).

However, even though the ALJ found that Plaintiff was “more limited” than Dr. Sampat’s

findings had suggested (see id.), the ALJ only included a restriction of occasional overhead




                                                 10
      Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 11 of 14




reaching with the right arm, and not the left arm, in Plaintiff’s RFC (see id. at 18-19). The ALJ’s

decision includes no rationale for excluding Dr. Sampat’s reach restriction as to Plaintiff’s left

arm. Plaintiff argues that the ALJ’s failure to include Dr. Sampat’s left-arm overhead reach

restrictions, despite appearing to endorse greater restrictions than those found by Dr. Sampat,

was error requiring remand. (Doc. 19 at 16-17). The Commissioner acknowledges that the ALJ

“admittedly appears to have overlooked” Dr. Sampat’s limitation on left-arm overhead reaching,

but he argues that this error was harmless. (Doc. 23 at 5-7).

       The ALJ’s failure to incorporate Dr. Sampat’s restriction as to occasional left-arm

overhead reaching, or to at least explain why he failed to incorporate this restriction, was indeed

error. “If the RFC assessment conflicts with an opinion from a medical source, the adjudicator

must explain why the opinion was not adopted.” SSR 96-8p, 1996 WL 374184, at *7 (July 2,

1996); see also, e.g., Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (finding error where

the ALJ did not explain why he failed to include all restrictions in a medical opinion in

claimant’s RFC); Clifton, 79 F.3d at 1010 (“[T]he ALJ . . . must discuss the uncontroverted

evidence he chooses not to rely upon, as well as significantly probative evidence he rejects.”).

Here, despite explicitly reciting the bilateral overhead reaching restrictions found by Dr. Sampat,

and despite appearing to endorse even greater restrictions than those that Dr. Sampat found, the

ALJ failed to include that restriction as to Plaintiff’s left arm and failed to explain his reasons for

doing so. Thus, as the Commissioner appears to concede, the ALJ’s RFC failed to comply with

the correct legal standards.

       Because Plaintiff’s obesity argument requires remand in any event, the Court need not

address the Commissioner’s harmless-error argument as to this issue and may simply direct the

ALJ to fully set forth Plaintiff’s correct RFC on remand. See, e.g., Griego v. Colvin, Civ. No. 14-




                                                  11
      Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 12 of 14




647 SCY, 2016 WL 10592154, at *4 n.1 (D.N.M. Jan. 21, 2016) (“On remand, the ALJ should

address [other evidence that she disregarded]. Not doing so in her decision constituted error.

Because the Court is remanding this case, it need not address whether this error was harmless.”).

Nevertheless, on the record presented here, the undersigned recommends that the Court reject the

Commissioner’s harmless-error argument and grant Plaintiff’s motion as to this issue.

       The Tenth Circuit has cautioned “that a proper hypothetical question relating with

precision all of the claimant's impairments is required in order for a VE's testimony to constitute

substantial evidence to support the decision.” Sitsler v. Astrue, 410 F. App’x 112, 120 & n.4

(10th Cir. 2011) (unpublished) (citing Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir. 1991)).

“[T]estimony elicited by hypothetical questions that do not relate with precision all of a

claimant's impairments cannot constitute substantial evidence to support the Secretary's

decision.” Hargis, 945 F.2d at 1492. Put another way, “[i]f the ALJ fails to include all of a

claimant's RFC limitations in the hypothetical question, the ALJ cannot rely on the VE's

testimony.” Gallegos v. Colvin, No. CIV-13-799-M, 2014 WL 5306756, at *2 (W.D. Okla. Oct.

15, 2014) (citing, e.g., Hargis, 945 F.2d at 1492).

       Here, the ALJ’s determination at step-five was premised primarily on the VE’s response

to a hypothetical RFC question at Plaintiff’s hearing. (See AR at 21-22); (see also id. at 46-49)

(VE testimony). However, just like the RFC that ultimately appeared in the ALJ’s decision, the

hypothetical RFC that the ALJ addressed to the VE lacked any reach restrictions as to Plaintiff’s

left arm (see id. at 47), even though the ALJ apparently concluded—and the parties apparently

agree—that such restrictions should have been included (see id. at 21). Because the ALJ’s

hypothetical RFC question to the VE did not “relate with precision all of [the] claimant's

impairments,” the VE’s response to that hypothetical question cannot constitute substantial




                                                 12
      Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 13 of 14




evidence in support of the ALJ’s decision. See, e.g., Hargis, 945 F.2d at 1492. Consequently, the

absence of substantial evidence in support of the ALJ’s step-five determination means that the

Commissioner has failed to meet his burden to establish that Plaintiff can perform jobs existing

in significant numbers in the national economy despite his limitations. See Barnhart v. Thomas,

540 U.S. 20, 25 (2003); see also, e.g., Valenzuela v. Colvin, No. 10-cv-2896-PAB, 2012 WL

638133, at *6 (D. Colo. Apr. 25, 2013) (quoting Sitsler, 410 F. App’x at 120) (requiring remand,

and rejecting harmless-error argument, where ALJ’s hypothetical question to VE included only

some limitations and did not offer explanation for failing to include other limitations supported

by medical evidence).

       On this record, with respect to the ALJ’s ultimate finding of non-disability, the

undersigned cannot “confidently say that no reasonable administrative factfinder, following the

correct analysis, could have resolved the factual matter any other way.” Allen v. Barnhart, 357

F.3d 1140, 1145 (10th Cir. 2004). Therefore, the undersigned cannot conclude that the ALJ’s

omission of left-arm reach restrictions in Plaintiff’s RFC was harmless. It is therefore

recommended that the Court grant Plaintiff’s motion on this basis and direct the ALJ to fully and

accurately set forth Plaintiff’s full RFC on remand.

                              C. Plaintiff’s Remaining Arguments

       Plaintiff also argues that the ALJ took his testimony “out of context” in concluding that

his left shoulder caused him no pain limitations or pain (see Doc. 19 at 17-18), and he contends

that the ALJ erred in failing to construe his work history as evidence of his credibility as to the

intensity, persistence, and limiting effects of his impairments (see id. at 19-20). In light of the

recommendations made herein, the undersigned does not reach these additional claims of error.

See, e.g., Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003).




                                                  13
      Case 1:19-cv-00695-RB-KRS Document 26 Filed 09/29/20 Page 14 of 14




                                         V. CONCLUSION

       The ALJ erred in his consideration of the impact of Plaintiff’s obesity on his knee

limitations, and he improperly failed to either incorporate left-arm reach restrictions into

Plaintiff’s RFC or explain his reasons for this omission. Because these errors require remand, the

undersigned recommends that the Court GRANT Plaintiff’s Motion to Reverse and/or Remand

(Doc. 19), and that the Court REMAND this case to the SSA for proceedings consistent with

these proposed findings.

       THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN
       (14) DAYS OF SERVICE of a copy of these Proposed Findings and
       Recommended Disposition, they may file written objections with the Clerk of
       the District Court pursuant to 28 U.S.C. § 636(b)(1)(c). Any request for an
       extension of time must be filed in writing no later than seven (7) days from the
       date of this filing. A party must file any objections with the Clerk of the District
       Court within the fourteen (14) day period, together with any period for which
       an order is entered granting an extension of time, if that party wants to have
       appellate review of the proposed findings and recommended disposition. If no
       objections are filed, no appellate review will be allowed.



                                              _____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 14
